  Case 16-39789         Doc 40     Filed 03/13/19 Entered 03/13/19 12:12:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-39789
         PENNY DOMINIQUE REDMOND

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/19/2016.

         2) The plan was confirmed on 03/01/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/13/2019.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 27.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-39789        Doc 40      Filed 03/13/19 Entered 03/13/19 12:12:15                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $3,851.10
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $3,851.10


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,653.43
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $172.67
    Other                                                                  $25.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,851.10

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
CARDIOLOGY ASSOCIATES OF NW IN Unsecured          14.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured         800.00      1,317.98        1,317.98           0.00       0.00
Chase Bank                     Unsecured         100.00           NA              NA            0.00       0.00
CHECK N GO                     Unsecured         800.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         200.00        644.00          644.00           0.00       0.00
CITY OF CHICAGO EMS            Unsecured         654.00        653.07          653.07           0.00       0.00
CITY OF CHICAGO EMS            Unsecured      1,184.00         733.38          733.38           0.00       0.00
COMMERICAL CHECK CONTROL       Unsecured          37.00           NA              NA            0.00       0.00
COMMUNITY CARE CENTER          Unsecured          15.00           NA              NA            0.00       0.00
COMMUNITY CARE CENTER          Unsecured          57.00           NA              NA            0.00       0.00
COMMUNITY HEALTHCARE SYS       Unsecured          11.00           NA              NA            0.00       0.00
COMMUNITY HEALTHCARE SYS       Unsecured          25.00           NA              NA            0.00       0.00
COMMUNITY HEALTHCARE SYS       Unsecured          79.00           NA              NA            0.00       0.00
COMMUNITY HEALTHCARE SYS       Unsecured         117.00           NA              NA            0.00       0.00
CRANDON EMERGENCY PHYSICIANS Unsecured        1,453.00            NA              NA            0.00       0.00
DIRECT LENDERS INC             Unsecured         800.00           NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured         627.00           NA              NA            0.00       0.00
GRANITE STATE MANAGEMENT & R Unsecured           527.00           NA              NA            0.00       0.00
GRANITE STATE MANAGEMENT & R Unsecured        7,677.00       8,525.43        8,525.43           0.00       0.00
JPMORGAN CHASE                 Unsecured         663.00           NA              NA            0.00       0.00
MECA                           Unsecured          18.00           NA              NA            0.00       0.00
MID AMERICA BANK               Unsecured         336.00        381.76          381.76           0.00       0.00
MUNSTER MEDICAL RESEARCH FOU Unsecured              NA       1,105.10        1,105.10           0.00       0.00
MUNSTER RADIOLOGY GROUP        Unsecured           9.00           NA              NA            0.00       0.00
NORTHWESTERN MEDICAL GROUP Unsecured              24.00           NA              NA            0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured           254.00           NA              NA            0.00       0.00
NWI Pathology Consult PC       Unsecured           7.00           NA              NA            0.00       0.00
PNC NATIONAL BANK              Unsecured          68.00           NA              NA            0.00       0.00
PRESTIGE FINANCIAL SVC         Unsecured      4,852.00           0.00            0.01           0.00       0.00
PRESTIGE FINANCIAL SVC         Secured        5,500.00     10,327.23        10,327.23           0.00       0.00
SOUTH SHORE HOSPITAL           Unsecured         153.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-39789         Doc 40        Filed 03/13/19 Entered 03/13/19 12:12:15                   Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal       Int.
Name                                  Class    Scheduled      Asserted      Allowed         Paid          Paid
SPEEDYCASH.COM                     Unsecured         745.00           NA           NA             0.00        0.00
ST CATHERINE HOSPITAL              Unsecured            NA         427.76       427.76            0.00        0.00
Target National Bank               Unsecured         800.00           NA           NA             0.00        0.00
UNIVERSITY OF MISSISSIPPI MEDICA   Unsecured         277.00           NA           NA             0.00        0.00
VERIZON                            Unsecured      4,374.00       4,291.20     4,291.20            0.00        0.00
VILLAGE OF DOLTON                  Unsecured         300.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                                Claim           Principal                Interest
                                                              Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                  $0.00               $0.00
      Mortgage Arrearage                                       $0.00                  $0.00               $0.00
      Debt Secured by Vehicle                             $10,327.23                  $0.00               $0.00
      All Other Secured                                        $0.00                  $0.00               $0.00
TOTAL SECURED:                                            $10,327.23                  $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00               $0.00
       All Other Priority                                       $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                               $18,079.69                  $0.00               $0.00


Disbursements:

        Expenses of Administration                               $3,851.10
        Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                             $3,851.10




UST Form 101-13-FR-S (09/01/2009)
  Case 16-39789         Doc 40      Filed 03/13/19 Entered 03/13/19 12:12:15                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/13/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
